EXHIBIT 7
12/15/2020                                                              COVID-19 Pandemic Planning Scenarios | CDC




        COVID-19 (Coronavirus Disease)                                                                                       MENU 




     COVID-19 Pandemic Planning Scenarios
     Updated Sept. 10, 2020                        Print




     Summary of Recent Changes

             Updates as of September 10




                                                                                                                                  
          As of September 10, 2020

              ●   The Infection Fatality Ratio parameter has been updated to include age-speci c estimates
              ●   The parameter for Number of Days from Symptom Onset to Seeking Outpatient Care—which was based on
                  in uenza care seeking data—has been replaced with the Median Number of Days from Symptom Onset to SARS-
                  CoV-2 Test among SARS-CoV-2 Positive Patients
              ●   A new parameter for the likelihood of an infection being reported has been added: The Ratio of Estimated
                  Infections to Reported Case Counts




     CDC and the O ce of the Assistant Secretary for Preparedness and Response  (ASPR) have developed ve COVID-19
     Pandemic Planning Scenarios that are designed to help inform decisions by public health o cials who use mathematical
     modeling, and by mathematical modelers throughout the federal government. Models developed using the data provided in
     the planning scenario tables can help evaluate the potential e ects of di erent community mitigation strategies (e.g., social
     distancing). The planning scenarios may also be useful to hospital administrators in assessing resource needs and can be
     used in conjunction with the COVID-19Surge Tool.

     Each scenario is based on a set of numerical values for biological and epidemiological characteristics of COVID-19 illness,
     which is caused by the SARS-CoV-2 virus. These values—called parameter values—can be used in models to estimate the
     possible e ects of COVID-19 in U.S. states and localities. This document was rst posted on May 20, 2020, with the
     understanding that the parameter values in each scenario would be updated and augmented over time, as we learn more
     about the epidemiology of COVID-19. The September 10 update is based on data received by CDC through August 8, 2020.

     In this update, age-speci c estimates of Infection Fatality Ratios have been updated, one parameter measuring healthcare
     usage has been replaced with the median number of days from symptom onset to positive SARS-CoV-2 test, and a new
     parameter has been included: Ratio of Estimated Infections to Reported Case Counts, which is based on recent serological
     data from a commercial laboratory survey in the U.S.1

     New data on COVID-19 are available daily, yet information about the biological aspects of SARS-CoV-2 and epidemiological
     characteristics of COVID-19 remain limited, and uncertainty remains around nearly all parameter values. For example,
     current estimates of infection-fatality ratios do not account for time-varying changes in hospital capacity (e.g., in bed capacity,
     ventilator capacity, or workforce capacity) or for di erences in case ascertainment in congregate and community settings or in
     rates of underlying health conditions that may contribute to a higher frequency of severe illness in those settings. A nursing
     home, for example, may have a high incidence of infection (due to close contacts among many individuals) and severe disease
     (due to a high rate of underlying conditions) that does not re ect the frequency or severity of disease in the broader
     population of older adults. In addition, the practices for testing nursing home residents for SARS-CoV-2 upon identi cation of



https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                      1/9
12/15/2020                                                                           COVID-19 Pandemic Planning Scenarios | CDC




     a positive resident may be di erent than testing practices for contacts of con rmed cases in the community. Observed
     parameter values may also change over time (e.g., the percentage of transmission occurring prior to symptom onset will be
     in uenced by how quickly and e ectively both symptomatic people and the contacts of known cases are quarantined).


     The parameters in the scenarios:

         ●    Are estimates intended to support public health preparedness and planning.
         ●    Are not predictions of the expected e ects of COVID-19.
         ●    Do not re ect the impact of any behavioral changes, social distancing, or other interventions.


         CDC and the O ce of the Assistant Secretary for Preparedness and Response  (ASPR) have developed ve COVID-19
         Pandemic Planning Scenarios that are designed to help inform decisions by public health o cials who use mathematical
         modeling, and by mathematical modelers throughout the federal government. Models developed using the data
         provided in the planning scenario tables can help evaluate the potential e ects of di erent community mitigation
         strategies (e.g., social distancing). The planning scenarios may also be useful to hospital administrators in assessing
         resource needs and can be used in conjunction with the COVID-19Surge Tool.


         CDC and the O ce of the Assistant Secretary for Preparedness and Response  (ASPR) have developed ve COVID-19
         Pandemic Planning Scenarios that are designed to help inform decisions by public health o cials who use mathematical
         modeling, and by mathematical modelers throughout the federal government. Models developed using the data
         provided in the planning scenario tables can help evaluate the potential e ects of di erent community mitigation
         strategies (e.g., social distancing). The planning scenarios may also be useful to hospital administrators in assessing
         resource needs and can be used in conjunction with the COVID-19Surge Tool.


         Each scenario is based on a set of numerical values for biological and epidemiological characteristics of COVID-19 illness,
         which is caused by the SARS-CoV-2 virus. These values—called parameter values—can be used in models to estimate the
         possible e ects of COVID-19 in U.S. states and localities. This document was rst posted on May 20, 2020, with the
         understanding that the parameter values in each scenario would be updated and augmented over time, as we learn
         more about the epidemiology of COVID-19. The September 10 update is based on data received by CDC through August
         8, 2020.

         In this update, age-speci c estimates of Infection Fatality Ratios have been updated, one parameter measuring
         healthcare usage has been replaced with the median number of days from symptom onset to positive SARS-CoV-2 test,
         and a new parameter has been included: Ratio of Estimated Infections to Reported Case Counts, which is based on recent
         serological data from a commercial laboratory survey in the U.S.1


         New data on COVID-19 are available daily, yet information about the biological aspects of SARS-CoV-2 and
         epidemiological characteristics of COVID-19 remain limited, and uncertainty remains around nearly all parameter values.
         For example, current estimates of infection-fatality ratios do not account for time-varying changes in hospital capacity
         (e.g., in bed capacity, ventilator capacity, or workforce capacity) or for di erences in case ascertainment in congregate
         and community settings or in rates of underlying health conditions that may contribute to a higher frequency of severe
         illness in those settings. A nursing home, for example, may have a high incidence of infection (due to close contacts
         among many individuals) and severe disease (due to a high rate of underlying conditions) that does not re ect the
         frequency or severity of disease in the broader population of older adults. In addition, the practices for testing nursing
         home residents for SARS-CoV-2 upon identi cation of a positive resident may be di erent than testing practices for
         contacts of con rmed cases in the community. Observed parameter values may also change over time (e.g., the
         percentage of transmission occurring prior to symptom onset will be in uenced by how quickly and e ectively both
         symptomatic people and the contacts of known cases are quarantined).

         The parameters in the scenarios:

             ●   Are estimates intended to support public health preparedness and planning.
             ●   Are not predictions of the expected e ects of COVID-19.
             ●   Do not re ect the impact of any behavioral changes, social distancing, or other interventions.



         Th           COVID 19 P            d       i Pl        i       S   i   (B    1)               t               f          ibl   t   f   COVID 19 i th
https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                                           2/9
12/15/2020                                                              COVID-19 Pandemic Planning Scenarios | CDC

         The ve COVID-19 Pandemic Planning Scenarios (Box 1) represent a range of possible parameters for COVID-19 in the
         United States. All parameter values are based on current COVID-19 surveillance data and scienti c knowledge.

             ●   Scenarios 1 through 4 are based on parameter values that represent the lower and upper bounds of disease
                 severity and viral transmissibility (moderate to very high severity and transmissibility). The parameter values used
                 in these scenarios are likely to change as we obtain additional data about the upper and lower bounds of disease
                 severity and the transmissibility of SARS-CoV-2, the virus that causes COVID-19.
             ●   Scenario 5 represents a current best estimate about viral transmission and disease severity in the United States,
                 with the same caveat: the parameter values will change as more data become available.

         Parameter values that vary among the Pandemic Planning Scenarios are listed in Table 1, while parameter values
         common to all ve scenarios are listed in Table 2. De nitions of the parameters are provided below, and the source of
         each parameter value is indicated in the Tables.



         Parameter values that vary across the ve COVID-19 Pandemic Planning Scenarios (Table 1) include measures of viral
         transmissibility, disease severity, and pre-symptomatic and asymptomatic disease transmission. Age-strati ed estimates
         are provided, where su cient data are available.


         Viral Transmissibility
             ●   Basic reproduction number (R0): The average number of people that one person with SARS-CoV-2 is likely to infect
                 in a population without any immunity (from previous infection) or any interventions. R0 is an estimate of how
                 transmissible a pathogen is in a population. R0 estimates vary across populations and are a function of the
                 duration of contagiousness, the likelihood of infection per contact between a susceptible person and an infectious
                 person, and the contact rate.2


         Disease Severity
             ●   Infection Fatality Ratio (IFR): The number of individuals who die of the disease among all infected individuals
                 (symptomatic and asymptomatic). This parameter is not necessarily equivalent to the number of reported deaths
                 per reported case because many cases and deaths are never con rmed to be COVID-19, and there is a lag in time
                 between when people are infected and when they die. This parameter also re ects the existing standard of care,
                 which may vary by location and may be a ected by the introduction of new therapeutics.


         Pre-symptomatic and Asymptomatic Contribution to Disease
         Transmission
         A pre-symptomatic case of COVID-19 is an individual infected with SARS-CoV-2, who has not exhibited symptoms at the
         time of testing, but who later exhibits symptoms during the course of the infection. An asymptomatic case is an
         individual infected with SARS-CoV-2, who does not exhibit symptoms during the course of infection. Parameter values
         that measure the pre-symptomatic and asymptomatic contribution to disease transmission include:

             ●   Percentage of infections that are asymptomatic: The percentage of persons who are infected with SARS-CoV-2 but
                 never show symptoms of disease. Asymptomatic cases are challenging to identify because individuals do not know
                 they are infected unless they are tested over the course of their infection, which is typically only done
                 systematically as a part of a scienti c study.
             ●   Infectiousness of asymptomatic individuals relative to symptomatic individuals: The contribution to transmission
                 of SARS-CoV-2 from asymptomatic individuals compared to the contribution to transmission of SARS-CoV-2 from
                 symptomatic individuals. For example, a parameter value of 50% means that an asymptomatic individual is half as
                 infectious as a symptomatic individual, whereas a parameter value of 100% means that an asymptomatic
                 individual is just as likely to transmit infection as a symptomatic individual.
             ●   Percentage of transmission occurring prior to symptom onset: Among symptomatic cases, the percentage of new
                 cases of COVID-19 due to transmission from a person with COVID-19 who infects others before exhibiting
                 symptoms (pre-symptomatic).

         Parameter values that do not vary across the ve Pandemic Planning Scenarios (Table 2) are:

             ●   Level of pre-existing immunity to COVID-19 in the community: The percentage of the U.S. population that had
                 existing immunity to COVID-19 prior to the start of the pandemic beginning in 2019.

https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                   3/9
12/15/2020                                                              COVID-19 Pandemic Planning Scenarios | CDC



             ●   Ratio of estimated infections to reported case counts: The estimated number of infections divided by the number
                 of reported cases. The level of case detection likely varies by the age distribution of cases, location, and over time.
             ●   Time from exposure to symptom onset: The number of days from the time a person has contact with an infected
                 person that results in COVID-19 infection and the rst appearance of symptoms.
             ●   Time from symptom onset in an individual and symptom onset of a second person infected by that individual: The
                 number of days from the time a person becomes symptomatic and when the person who they infect becomes
                 symptomatic.

         Additional parameter values common to the ve COVID-19 Pandemic Planning Scenarios are these ten measures of
         healthcare usage:

             ●   Median number of days from symptom onset to SARS-CoV-2 test among SARS-CoV-2 positive patients
             ●   Median number of days from symptom onset to hospitalization
             ●   Median number of days of hospitalization among those not admitted to the ICU
             ●   Median number of days of hospitalization among those admitted to the ICU
             ●   Percentage of patients admitted to the ICU among those hospitalized
             ●   Percentage of patients on mechanical ventilation among those hospitalized (includes both non-ICU and ICU
                 admissions)
             ●   Percentage of patients who die among those hospitalized (includes both non-ICU and ICU admissions)
             ●   Median number of days on mechanical ventilation
             ●   Median number of days from symptom onset to death
             ●   Median number of days from death to reporting of that death

         These healthcare-related parameters (Table 2) are included to assist in assessment of resource needs as the pandemic
         progresses.




         Box 1 Description of the Five COVID-19 Pandemic Planning Scenarios

         For each Pandemic Planning Scenario:

             ●   Parameter value for viral transmissibility is the Basic Reproduction Number (R0)
             ●   Parameter value for disease severity is the Infection Fatality Ratio (IFR)
             ●   Parameter values for the pre-symptomatic and asymptomatic contribution to disease transmission are:
                    -    Percentage of transmission occurring prior to symptom onset (from pre-symptomatic individuals)

                    -    Percentage of infections that are asymptomatic

                    -    Infectiousness of asymptomatic individuals relative to symptomatic individuals

         For Pandemic Scenarios 1-4:

             ●   These scenarios are based on parameter values that represent the lower and upper bounds of disease severity
                 and viral transmissibility (moderate to very high severity and transmissibility). The parameter values used in these
                 scenarios are likely to change as we obtain additional data about the upper and lower bounds of disease severity
                 and viral transmissibility of COVID-19.

         For Pandemic Scenario 5:

             ●   This scenario represents a current best estimate about viral transmission and disease severity in the United
                 States, with the same caveat: that the parameter values will change as more data become available.


         Scenario 1:

             ●   Lower-bound values for virus transmissibility and disease severity
             ●   Lower percentage of transmission prior to onset of symptoms

https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                      4/9
12/15/2020                                                                         COVID-19 Pandemic Planning Scenarios | CDC


                   Lower percentage of infections that never have symptoms and lower contribution of those cases to transmission
             ●


          Scenario 2:

             ●     Lower-bound values for virus transmissibility and disease severity
             ●     Higher percentage of transmission prior to onset of symptoms
             ●     Higher percentage of infections that never have symptoms and higher contribution of those cases to transmission

          Scenario 3:

             ●     Upper-bound values for virus transmissibility and disease severity
             ●     Lower percentage of transmission prior to onset of symptoms
             ●     Lower percentage of infections that never have symptoms and lower contribution of those cases to transmission

         Scenario 4:

             ●     Upper-bound values for virus transmissibility and disease severity
             ●     Higher percentage of transmission prior to onset of symptoms
             ●     Higher percentage of infections that never have symptoms and higher contribution of those cases to transmission

          Scenario 5:

             ●     Parameter values for disease severity, viral transmissibility, and pre-symptomatic and asymptomatic disease
                   transmission that represent the best estimate, based on the latest surveillance data and scienti c knowledge.
                   Parameter values are based on data received by CDC through August 8, 2020.




         Table 1. Parameter Values that vary among the ve COVID-19 Pandemic Planning Scenarios. The scenarios are intended
         to advance public health preparedness and planning. They are not predictions or estimates of the expected impact of
         COVID-19. The parameter values in each scenario will be updated and augmented over time, as we learn more about the
         epidemiology of COVID-19. Additional parameter values might be added in the future (e.g., population density,
         household transmission, and/or race and ethnicity).


                                                                                                                                             Scenario 5: Current
                    Parameter                         Scenario 1              Scenario 2             Scenario 3                 Scenario 4      Best Estimate


             R0*                                                        2.0                                            4.0                           2.5

             Infection Fatality                             0-19 years: 0.00002                            0-19 years: 0.0001                0-19 years: 0.00003
             Ratio†                                         20-49 years: 0.00007                           20-49 years: 0.0003               20-49 years: 0.0002
                                                            50-69 years: 0.0025                            50-69 years: 0.010                50-69 years: 0.005
                                                              70+ years: 0.028                              70+ years: 0.093                  70+ years: 0.054

             Percent of infections                         10%                  70%                      10%                      70%               40%
             that are
             asymptomatic§

             Infectiousness of                             25%                  100%                     25%                      100%              75%
             asymptomatic
             individuals relative
             to symptomatic¶

             Percentage of                                 30%                  70%                      30%                      70%               50%
             transmission
             occurring prior to
             symptom onset**


https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                                              5/9
12/15/2020                                                                COVID-19 Pandemic Planning Scenarios | CDC



         *The best estimate representative of the point estimates of R0 from the following sources:
         Chinazzi M, Davis JT, Ajelli M, et al. The e ect of travel restrictions on the spread of the 2019 novel coronavirus (COVID-19) outbreak.
         Science. 2020;368(6489):395-400; Imai N., Cori, A., Dorigatti, I., Baguelin, M., Donnelly, C. A., Riley, S., Ferguson, N.M. (2020). Report 3:
         Transmissibility of 2019-nCoV. Online report
         Li Q, Guan X, Wu P, et al. Early Transmission Dynamics in Wuhan, China, of Novel Coronavirus-Infected Pneumonia. N Engl J Med.
         2020;382(13):1199-1207
         Munayco CV, Tariq A, Rothenberg R, et al. Early transmission dynamics of COVID-19 in a southern hemisphere setting: Lima-Peru: February
         29th-March 30th, 2020 [published online ahead of print, 2020 May 12]. Infect Dis Model. 2020; 5:338-345
         Salje H, Tran Kiem C, Lefrancq N, et al. Estimating the burden of SARS-CoV-2 in France [published online ahead of print, 2020 May 13]
         [published correction appears in Science. 2020 Jun 26;368(6498):]. Science. 2020;eabc3517.
         The range of estimates for Scenarios 1-4 represent the upper and lower bound of the widest con dence interval estimates reported in: Li
         Q, Guan X, Wu P, et al. Early Transmission Dynamics in Wuhan, China, of Novel Coronavirus-Infected Pneumonia. N Engl J Med.
         2020;382(13):1199-1207.
         Substantial uncertainty remains around the R0 estimate. Notably, Sanche S, Lin YT, Xu C, Romero-Severson E, Hengartner N, Ke R. High
         Contagiousness and Rapid Spread of Severe Acute Respiratory Syndrome Coronavirus 2. Emerg Infect Dis. 2020;26(7):1470-1477
         (https://dx.doi.org/10.3201/eid2607.200282  ) estimated a median R0 value of 5.7 in Wuhan, China. In an analysis of 8 Europe countries
         and the US, the same group estimated R0 of between 4.0 and 7.1 in the pre-print manuscript: Ke R., Sanche S., Romero-Severson, & E.,
         Hengartner, N. (2020). Fast spread of COVID-19 in Europe and the US suggests the necessity of early, strong and comprehensive
         interventions. medRxiv.

         † These estimates are based on age-speci c estimates of infection fatality ratios from Hauser, A., Counotte, M.J., Margossian, C.C.,
         Konstantinoudis, G., Low, N., Althaus, C.L. and Riou, J., 2020. Estimation of SARS-CoV-2 mortality during the early stages of an epidemic: a
         modeling study in Hubei, China, and six regions in Europe. PLoS medicine, 17(7), p.e1003189. Hauser et al. produced estimates of IFR for
         10-year age bands from 0 to 80+ year old for 6 regions in Europe. Estimates exclude infection fatality ratios from Hubei, China, because we
         assumed infection and case ascertainment from the 6 European regions are more likely to re ect ascertainment in the U.S. To obtain the
         best estimate values, the point estimates of IFR by age were averaged to broader age groups for each of the 6 European regions using
         weights based on the age distribution of reported cases from COVID-19 Case Surveillance Public Use Data (https://data.cdc.gov/Case-
         Surveillance/COVID-19-Case-Surveillance-Public-Use-Data/vbim-akqf). The estimates for persons ≥70 years old presented here do not
         include persons ≥80 years old as IFR estimates from Hauser et al., assumed that 100% of infections among persons ≥80 years old were
         reported. The consolidated age estimates were then averaged across the 6 European regions. The lower bound estimate is the lowest,
         non-zero point estimate across the six regions, while the upper bound is the highest point estimate across the six regions.


         § The percent of cases that are asymptomatic, i.e. never experience symptoms, remains uncertain. Longitudinal testing of individuals is
         required to accurately detect the absence of symptoms for the full period of infectiousness. Current peer-reviewed and preprint studies
         vary widely in follow-up times for re-testing, or do not include re-testing of cases. Additionally, studies vary in the de nition of a
         symptomatic case, which makes it di cult to make direct comparisons between estimates. Furthermore, the percent of cases that are
         asymptomatic may vary by age, and the age groups reported in studies vary. Given these limitations, the range of estimates for Scenarios
         1-4 is wide. The lower bound estimate approximates the lower 95% con dence interval bound estimated from: Byambasuren, O., Cardona,
         M., Bell, K., Clark, J., McLaws, M. L., & Glasziou, P. (2020). Estimating the extent of true asymptomatic COVID-19 and its potential for
         community transmission: systematic review and meta-analysis. Available at SSRN 3586675. The upper bound estimate approximates the
         upper 95% con dence interval bound estimated from: Poletti, P., Tirani, M., Cereda, D., Trentini, F., Guzzetta, G., Sabatino, G., Marziano, V.,
         Castro no, A., Grosso, F., Del Castillo, G. and Piccarreta, R. (2020). Probability of symptoms and critical disease after SARS-CoV-2
         infection. arXiv preprint arXiv:2006.08471. The best estimate is the midpoint of this range and aligns with estimates from: Oran DP, Topol
         EJ. Prevalence of Asymptomatic SARS-CoV-2 Infection: A Narrative Review [published online ahead of print, 2020 Jun 3]. Ann Intern Med.
         2020; M20-3012.


         ¶ The current best estimate is based on multiple assumptions. The relative infectiousness of asymptomatic cases to symptomatic cases
         remains highly uncertain, as asymptomatic cases are di cult to identify, and transmission is di cult to observe and quantify. The
         estimates for relative infectiousness are assumptions based on studies of viral shedding dynamics. The upper bound of this estimate
         re ects studies that have shown similar durations and amounts of viral shedding between symptomatic and asymptomatic cases: Lee, S.,
         Kim, T., Lee, E., Lee, C., Kim, H., Rhee, H., Park, S.Y., Son, H.J., Yu, S., Park, J.W. and Choo, E.J., Clinical Course and Molecular Viral Shedding
         Among Asymptomatic and Symptomatic Patients With SARS-CoV-2 Infection in a Community Treatment Center in the Republic of
         Korea. JAMA Internal Medicine; Zou L, Ruan F, Huang M, et al. SARS-CoV-2 Viral Load in Upper Respiratory Specimens of Infected Patients. N
         Engl J Med. 2020;382(12):1177-1179; and Zhou R, Li F, Chen F, et al. Viral dynamics in asymptomatic patients with COVID-19. Int J Infect Dis.
         2020; 96:288-290. The lower bound of this estimate re ects data indicating that viral loads are higher in severe cases relative to mild cases
         (Liu Y, Yan LM, Wan L, et al. Viral dynamics in mild and severe cases of COVID-19. Lancet Infect Dis. 2020;20(6):656-657) and data showing
         that viral loads and shedding durations are higher among symptomatic cases relative to asymptomatic cases (Noh JY, Yoon JG, Seong H, et
         al. Asymptomatic infection and atypical manifestations of COVID-19: Comparison of viral shedding duration [published online ahead of
         print, 2020 May 21]. J Infect. 2020; S0163-4453(20)30310-8).




https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                                           6/9
12/15/2020                                                              COVID-19 Pandemic Planning Scenarios | CDC




         ** The lower bound of this parameter is approximated from the lower 95% con dence interval bound from: He, X., Lau, E.H., Wu, P., Deng,
         X., Wang, J., Hao, X., Lau, Y.C., Wong, J.Y., Guan, Y., Tan, X. and Mo, X. (2020). Temporal dynamics in viral shedding and transmissibility of
         COVID-19. Nature medicine, 26(5), pp.672-675. The upper bound of this parameter is approximated from the higher estimates of individual
         studies included in: Casey, M., Gri n, J., McAloon, C.G., Byrne, A.W., Madden, J.M., McEvoy, D., Collins, A.B., Hunt, K., Barber, A., Butler, F.
         and Lane, E.A. (2020). Estimating pre-symptomatic transmission of COVID-19: a secondary analysis using published data. medRxiv.The best
         estimate is the geometric mean of the point estimates from these two studies.




         Table 2. Parameter Values Common to the Five COVID-19 Pandemic Planning Scenarios. The parameter values are likely
         to change as we obtain additional data about disease severity and viral transmissibility of COVID-19.

         Parameter values are based on data received by CDC through August 8, 2020, including COVID-19 Case Surveillance
         Public Use Data (https://data.cdc.gov/Case-Surveillance/COVID-19-Case-Surveillance-Public-Use-Data/vbim-akqf); data
         from the Hospitalization Surveillance Network (COVID-NET) (through August 1); and data from Data Collation and
         Integration for Public Health Event Response (DCIPHER).


             Pre-existing immunity                                       No pre-existing immunity before the pandemic began in 2019. It is
             Assumption, ASPR and CDC                                    assumed that all members of the U.S. population were susceptible
                                                                         to infection prior to the pandemic.

             Time from exposure to symptom onset*                                                              ~6 days (mean)

             Time from symptom onset in an individual and                                                      ~6 days (mean)
             symptom onset of a second person infected by
             that individual†

             Mean ratio of estimated infections to reported                                                          11 (6, 24)
             case counts, Overall (range)§

             Parameter Values Related to Healthcare Usage

             Median number of days from symptom onset to                                                   Overall: 3 (1, 6) days
             SARS-CoV-2 test among SARS-CoV-2 positive
             patients (interquartile range)¶

             Median number of days from symptom onset to                                               18-49 years: 6 (3, 10) days
             hospitalization (interquartile range)**
                                                                                                       50-64 years: 6 (2, 10) days

                                                                                                         ≥65 years: 4 (1, 9) days

             Median number of days of hospitalization                                                   18-49 years: 3 (2, 5) days
             among those not admitted to ICU (interquartile
             range) ††                                                                                  50-64 years: 4 (2, 7) days

                                                                                                        ≥65 years: 6 (3, 10) days

             Median number of days of hospitalization                                                 18-49 years: 11 (6, 20) days
             among those admitted to ICU (interquartile
             range)††,§§                                                                              50-64 years: 14 (8, 25) days

                                                                                                       ≥65 years: 12 (6, 20) days




https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                                       7/9
12/15/2020                                                               COVID-19 Pandemic Planning Scenarios | CDC




             Percent admitted to ICU among those                                                             18-49 years: 23.8%
             hospitalized††
                                                                                                             50-64 years: 36.1%

                                                                                                              ≥65 years: 35.3%

             Percent on mechanical ventilation among those                                                   18-49 years: 12.0%
             hospitalized. Includes both non-ICU and ICU
             admissions††                                                                                    50-64 years: 22.1%

                                                                                                              ≥65 years: 21.1%

             Percent that die among those hospitalized.                                                       18-49 years: 2.4%
             Includes both non-ICU and ICU admissions††
                                                                                                             50-64 years: 10.0%

                                                                                                              ≥65 years: 26.6%

             Median number of days of mechanical                                                           Overall: 6 (2, 12) days
             ventilation (interquartile range)**

             Median number of days from symptom onset to                                               18-49 years: 15 (9, 25) days
             death (interquartile range)**
                                                                                                      50-64 years: 17 (10, 26) days

                                                                                                        ≥65 years: 13 (8, 21) days

             Median number of days from death to                                                       18-49 years: 19 (5, 45) days
             reporting (interquartile range)¶¶
                                                                                                       50-64 years: 21 (6, 46) days

                                                                                                        ≥65 years: 19 (5, 44) days


         * McAloon, C.G., Collins, A., Hunt, K., Barber, A., Byrne, A., Butler, F., Casey, M., Gri n, J.M., Lane, E., McEvoy, D. and Wall, P. (2020). The
         incubation period of COVID-19: A rapid systematic review and meta-analysis of observational research. medRxiv.


         † He, X., Lau, E.H., Wu, P., Deng, X., Wang, J., Hao, X., Lau, Y.C., Wong, J.Y., Guan, Y., Tan, X. and Mo, X. (2020). Temporal dynamics in viral
         shedding and transmissibility of COVID-19. Nature medicine, 26(5), pp.672-675.


         § The point estimate is the geometric mean of the location speci c point estimates of the ratio of estimated infections to reported cases,
         from Havers, F.P., Reed, C., Lim, T., Montgomery, J.M., Klena, J.D., Hall, A.J., Fry, A.M., Cannon, D.L., Chiang, C.F., Gibbons, A. and Krapiunaya,
         I., 2020. Seroprevalence of antibodies to SARS-CoV-2 in 10 sites in the United States, March 23-May 12, 2020. JAMA Internal Medicine. The
         lower and upper bounds for this parameter estimate are the lowest and highest point estimates of the ratio of estimated infections to
         reported cases, respectively, from Havers et al., 2020.


         ¶ Estimates only include symptom onset dates between March 1, 2020 – July 15, 2020. Estimates represent time to obtain SARS-CoV-2 tests
         among cases who tested positive for SARS-CoV-2. Estimates based on and data from Data Collation and Integration for Public Health Event
         Response (DCIPHER).


         ** Estimates only include symptom onset dates between March 1, 2020 – July 15, 2020 to ensure cases have had su cient time to observe
         the outcome (hospital discharge or death). Data for 17 year olds and under are suppressed due to small sample sizes.


         †† Based on data reported to COVID-NET by Aug 1, 2020. Data for 17 year olds and under are suppressed due to small sample sizes.
         https://gis.cdc.gov/grasp/COVIDNet/COVID19_5.html.


         §§ Cumulative length of stay for persons admitted to the ICU, inclusive of both ICU and non-ICU days.




https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                                          8/9
12/15/2020                                                              COVID-19 Pandemic Planning Scenarios | CDC




         ¶¶ Estimates only include death dates between March 1, 2020 – July 15, 2020 to ensure su cient time for reporting. Data for 17 year olds
         and under are suppressed due to small sample sizes.




     References
         1. Havers, F.P., Reed, C., Lim, T., Montgomery, J.M., Klena, J.D., Hall, A.J., Fry, A.M., Cannon, D.L., Chiang, C.F., Gibbons, A. and
            Krapiunaya, I., 2020. Seroprevalence of antibodies to SARS-CoV-2 in 10 sites in the United States, March 23-May 12,
            2020. JAMA Internal Medicine.
         2. Dietz K. The estimation of the basic reproduction number for infectious diseases. Stat Methods Med Res. 1993;2:23–41.




         Archive
         COVID-19 Pandemic Planning Scenarios – May 20, 2020  [7 pages]


         COVID-19 Pandemic Planning Scenarios – July 10, 2020  [9 pages]



                                                                                                                           Last Updated Sept. 10, 2020




https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html                                                                                    9/9
